         Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Cou T
                                                                     for the
                                                         Southern District of California

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identifY the person by name and address)                               Case No.
                                                                        )
         One Samsung GT-19000T cellular phone                           )
               IME1#352622040279445                                     )
                                                                        )                                   19MJ1242
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference
located in the             Southern               District of               California          , there is now concealed (identifY the
                   --------                                     -----------~

person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                           Offense Description
        21 U.S.C. §§ 952, 960                                          Importation of Methamphetamine and Cocaine

          The application is based on these facts:
        See attached Affidavit of Special Agent Matthew Dempsey, Homeland Security Investigations

          ~ Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth o




                                                                            S.A. Matthew Dempsey, Homeland Security Investigations
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                 Judge's signature

City and state: San Diego, CA                                               Hon. Bernard G. Skomal, United States Magistrate Judge
                                                                                               Printed name and title
  Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.2 Page 2 of 14




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

            Samsung GT-19000T Cellular phone
            Il\.1EI:352622040279445
            (Target Device);

The Target Device is currently in the possession of the Homeland Security
Investigations, 2255 Niels Bohr Ct, San Diego, California 92514.
  Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.3 Page 3 of 14



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of September 1, 2018 to January 15, 2019:

             a.     tending to indicate efforts to import controlled substances from Mexico
                    into the United States;

             b.     tending to identify other facilities, storage devices, or services-such as
                    email addresses, IP addresses, phone numbers-that may contain
                    electronic evidence tending to indicate efforts to import controlled
                    substances from Mexico to the United States;

             c.     tending to identify co-conspirators, criminal associates, or others
                    involved in smuggling-controlled substances from Mexico to the
                    United States;

             d.     tending to identify travel to or presence at locations involved in the
                    smuggling of controlled substances from Mexico to the United States,
                    such as, but not limited to, stash houses, load houses, or delivery points;

             e.     tending to identify the user of, or persons with control over or access
                    to, the subject phone; or

             f.     tending to place in context, identify the creator or recipient of, or
                    establish the time of creation or receipt of communications, records, or
                    data above.

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
        Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.4 Page 4 of 14




 1                        AFFIDAVIT IN SUPPORT OF WARRANT
 2          I, Matthew Dempsey, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4          1.    This affidavit supports an application for warrant to search the following
 5 electronic device (Target Device): Samsung GT-I9000T cellular phone, black in color,
 6 IMEI #352622040279445, as described in Attachment A (incorporated herein by
 7 reference), and seize evidence of crimes, specifically, violations of Title 21, United States
 8 Code, Sections 952 and 960.
 9          2.    The Target Device was seized from Jesus Enrique Rivera ("Defendant")
10 incident to his arrest for violation of Title 21, United States Code, Sections 952 and 960,
11 Importation ofMethamphetamine and Cocaine, at the Otay Mesa, California Port ofEntry
12 on January 15, 2019. The Target Device is currently in the possession of the Homeland
13 Security Investigations, 2255 Niels Bohr Ct, San Diego, California 92154.
14          3.    Based on the information below, there is probable cause to believe that a
15 search of the Target Device will produce evidence of the aforementioned crimes, as
16 described in Attachment B (incorporated herein by reference.)
17          4.    The information contained in this affidavit is based upon my experience and
18 training, consultation with other federal, state, and local law enforcement agents. The
19 evidence and information contained herein was developed from interviews and my review
20 of documents and evidence related to this case. Because this affidavit is made for the
21 limited purpose of obtaining a search warrant for the Target Device, it does not contain all
22 of the information known by me or other federal agents regarding this investigation, but
23 only contains those facts believed to be necessary to establish probable cause. Dates, times
24 and amounts are approximate.
25 II
26 II
27 II
28 II

                                                1
       Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.5 Page 5 of 14




 1
                                EXPERIENCE AND TRAINING
 2
           5.     I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
 3
     Homeland Security Investigations (HSI), and have been employed by HSI since August
 4
     2016. I am currently assigned to the Deputy Special Agent in Charge (DSAC), San Ysidro
 5
     Office, Contraband Smuggling Group IV, and my duties include investigating the
 6
     trafficking of illicit controlled substances and the importation and distribution of illegal
 7
     substances. I am cross-designated by the United States Drug Enforcement Administration
 8
     to conduct narcotics investigations and enforce the provisions of the Controlled Substance
 9
     Act. I have completed training at the Federal Law Enforcement Training Center,
10
     comprising basic criminal investigator training and HSI Special Agent Training. I have
11
     received training in identifying various controlled substances and conducting Title 21
12
     controlled substances investigations.
13
           6.     In the course of my duties at HSI, I have worked as the case agent, directing
14
     specific drug-related investigations. I have also worked as a surveillance agent, where I
15
     observed and recorded movements of individuals trafficking in drugs and of those
16
     suspected of trafficking in drugs. Additionally, I have participated in the execution of
17
     search warrants. I have initiated and executed numerous arrests for drug-related offenses,
18
     including possession with the intent to distribute and the importation of controlled
19
     substances. I have interviewed defendants, witnesses, and informants relative to the illegal
20
     trafficking of controlled substances. Through these experiences, I have gained a working
21
     knowledge and insight into the operational habits of narcotics smugglers, with particular
22
     emphasis on those who attempt to import narcotics into the United States from Mexico
23
     through the San Diego international ports of entry. I have completed Basic Mobile
24
     Forensics, Cellebrite UFED4PC, and Physical Analyzer Training course, designed to
25
     familiarize investigators with methods of extracting and analyzing cellular phone data.
26
           7.     From February 2008 until August 2016, I was a Border Patrol Agent
27
     employed by the United States Border Patrol, which is a component of Customs and Border
28
     Protection (CBP), under the Department of Homeland Security. As a Border Patrol Agent,
                                                2
      Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.6 Page 6 of 14




 1 I was assigned to El Centro Station, in Imperial, California, where I participated in
 2 investigations into suspected drug smuggling, questioned suspects and witnesses, and
 3 conducted vehicle searches related to suspected drug smuggling.
 4         8.    Based upon my training and experience as a Special Agent, and consultations
 5 with law enforcement officers experienced in narcotics smuggling investigations, and all
 6 the facts and opinions set forth in this affidavit, I submit the following:
                a.    Drug smugglers will use cellular telephones because they are mobile and
 7
                      they have instant access to telephone calls, text, web, and voice
 8                    messages.
 9
                 b.    Drug smugglers will use cellular telephones because they are able to
10                     actively monitor the progress of their illegal cargo while the conveyance
                       is in transit.
11
12               c.   Drug smugglers and their accomplices will use cellular telephones
13                    because they can easily arrange and/or determine what time their illegal
                      cargo will arrive at predetermined locations.
14
15               d.   Drug smugglers will use cellular telephones to direct drivers to
                      synchronize an exact drop off and/or pick up time of their illegal cargo.
16
17               e.   Drug smugglers will use cellular telephones to notify or warn their
                      accomplices of law enforcement activity to include the presence and
18                    posture of marked and unmarked units, as well as the operational status
19                    of Border Patrol checkpoints.

20               f.   Drug smugglers therefore generate many types of evidence including,
21                    but not limited to, cellular phone-related evidence such as voicemail
                      messages referring to the arrangements of travel and payment, names,
22                    photographs, text messaging, and phone numbers of co-conspirators.
23        9.     Based on my training and experience, including consultations with other law
24 enforcement personnel, I know that drug traffickers commonly use electronic devices such
25 as cellular telephones to store names, telephone numbers, records, drug ledgers, and other
26 information pertaining to drug trafficking activity. I know that cellular/mobile telephones
27 can and often do contain electronic records, phone logs and contacts, voice and text
28 communications, and data such as emails, text messages, chats and chat logs from various

                                               3
       Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.7 Page 7 of 14




 1 third-party applications, photographs, audio files, videos, and location data. This
 2 information can be stored within disks, memory cards, deleted data, remnant data, slack
 3 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 4 Specifically, I know based upon my training, education, and experience investigating
 5 narcotics conspiracies that searches of cellular/mobile telephones yields evidence:
                a.    tending to indicate efforts to import controlled substances from Mexico
 6
                      into the United States;
 7
                b.    tending to identify other facilities, storage devices, or services-such
 8
                      as email addresses, IP addresses, phone numbers-that may contain
 9                    electronic evidence tending to indicate efforts to import controlled
                      substances from Mexico to the United States;
10
11                c.     tending to identify co-conspirators, criminal associates, or others
                         involved in smuggling-controlled substances from Mexico to the
12
                         United States;
13
14                d.     tending to identify travel to or presence at locations involved in the
                         smuggling of controlled substances from Mexico to the United States,
15                       such as, but not limited to, stash houses, load houses, or delivery points;
16
                  e.     tending to identify the user of, or persons with control over or access
17                       to, the subject phone; or
18
                  f.     tending to place in context, identify the creator or recipient of, or
19                       establish the time of creation or receipt of communications, records, or
20                       data above.
            10.   Based upon my training and experience, I am familiar with the ways in which
21
     drug traffickers conduct their business, including the various means and methods by which
22
     drug traffickers import and distribute drugs; use cellular telephones, emails, and text
23
     messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
24
     conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
25
     the use of couriers to transport currency and proceeds, the use of third parties and nominees
26
27 to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
28 and drug proceeds, and the installation of false/hidden compartments ("traps") in those
     vehicles to covertly transport drugs and drug proceeds.
                                                  4
        Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.8 Page 8 of 14




 1          11.   I also know from training and experience that drug traffickers periodically
 2 change or "drop" their telephones and/or telephone numbers in an attempt to avoid law
 3 enforcement interception of their conversations. Moreover, it is my experience that narcotics
 4 distributors purposefully use multiple communication devices (for example, cellular
 5 telephones) to keep law enforcement from understanding the full scope of their own and/or
 6 their organization's illicit conduct, in the event that their communications are being
 7 intercepted. I also know that drug traffickers frequently use text messaging to communicate
 8 with other traffickers in an effort to thwart law enforcement interception of communications.
 9          12.   Through the course of my training, investigations, and conversations with other
1O law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
11 to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
12 and portable radios to maintain communications with co-conspirators in order to further their
13 criminal activities. This is particularly true in cases involving distributional quantities of hard
14 narcotics, such as methamphetamine and cocaine. Typically, couriers smuggling controlled
15 substances across the border are in telephonic contact with co-conspirators immediately prior
16 to and following the crossing of the load vehicle, at which time they receive instructions on
17 how to cross and where and when to deliver the controlled substance. Narcotics smugglers
18 and their organizations use cellular and digital telephones, in part, because these individuals
19 believe law enforcement is unable to track the originating and destination phone numbers of
20 calls placed to and from cellular and digital telephones.
21          13.   Subscriber Identity Module (SIM) Cards also known as subscriber identity
22 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
23 includes user identity, location and phone number, network authorization data, personal
24 security keys, contact lists and stored text messages. Much of the evidence generated by a
25 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
26 been utilized in connection with that telephone.
27 II
28 II

                                                  5
         Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.9 Page 9 of 14




 1                         FACTS SUPPORTING PROBABLE CAUSE
 2           14.   On January 15, 2019, at approximately 7:26 p.m., Defendant, a Mexican
 3 citizen and Legal Permanent Resident in the United States, applied for admission to the
 4 United States at the Otay Mesa, California Port of Entry. Defendant was the driver and sole
 5 occupant of a 1997 Ford Expedition bearing California license plate 4ZAW857 (the
 6 "Vehicle").
 7           15.   As the Vehicle passed through the pre-primary inspection area, a Customs and
 8 Border Protection Officer ("CBPO") noticed the Vehicle's spare tire looked clean despite
 9 muddy roads from rains the earlier that day; the CBPO also used a density buster on the
10 spare tire, which showed high readings, indicating potential objects in the spare tire. A
11 Narcotics/Human Detection Dog in pre-primary inspection also alerted to the spare tire.
12 The Vehicle was sent to secondary inspection.
13           16.   In the secondary inspection area, a Z-portal X-ray revealed anomalies in the
14 passenger quarter panel and spare tire. Upon further inspection, 69 packages were found in
15 the rear quarter panels and spare tire of the Vehicle; 67 packages, weighing approximately
16 33.38 kilograms, tested positive for properties of methamphetamine, and 2 packages,
17 weighing approximately 2.22 kilograms, tested positive for properties of cocaine.
18 Defendant was placed under arrest.
19           17.   Officers seized the Target Device incident to Defendant's arrest, and
20 Defendant referred to the Target Device as his own multiple times during his post-Miranda
21 interview. 1 After being advised of and waiving his rights under Miranda, Defendant stated
22 he met a man named Manuel Ruiz one month prior. Defendant stated that Ruiz owned the
23
24   1
            On January 15, 2019, HSI agents manually reviewed the contents of the Target
25   Device pursuant to border search authority and based on Defendant's express consent, but
     were unable to forensically download the Target Device at the time. Nothing from the
26   January 15, 2019 manual review is offered to support probable cause in this application.
27          I also declare that nothing from the prior search of the Target Device informs my
     decision to submit this affidavit to obtain a search warrant for the Target Device. I seek
28   this affidavit independent of any information that was seen or reviewed (or not seen) in
     prior searches.
                                                6
     Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.10 Page 10 of 14




 1 Vehicle, registered it in Defendant's name, and gave the Vehicle to Defendant to begin
 2 working for him. Defendant stated his job was to drive people around the local area.
 3 Defendant later stated his job was to cross the border from Tijuana to the Burger King near
 4 the San Ysidro border and wait at the Burger King parking lot approximately 20-25
 5 minutes. Defendant stated he did not leave his Vehicle while waiting at the Burger King.
 6         18.   Defendant stated that Ruiz was the only other person with access to the
 7 Vehicle. Ruiz would take the Vehicle on weekends to rent out tables and chairs, and would
 8 return the Vehicle to Defendant on Sunday nights. Defendant was arrested on a Tuesday
 9 evening. Defendant stated Ruiz took the Vehicle the proceeding Friday night and returned
10 the Vehicle to him the Sunday at midnight.
11         19.   Defendant stated that he would contact Ruiz by phone every single day.
12 Defendant stated that these contacts with Ruiz-including, specifically, texts-are in the
13 Target Device.
14        20.    Defendant further stated that Ruiz owned the truck prior to Defendant working
15 for him. Defendant indicated that the truck was registered in somebody else's name when
16 he began working for Ruiz. Defendant could not recall the name but said he took a picture
17 of something showing the name, which is in the Target Device.
18        21.    In denying knowledge of the narcotics in the Vehicle, Defendant stated that
19 agents should check the Target Device because he has all the messages of what he had
20 done, which is why he has not erased them.
21        22.    At the time of arrest, Defendant was in possession of a California Vehicle
22 registration card, with an issue date of September 15, 2018. While Defendant claimed to
23 be the registered owner of the Vehicle, based on my training and experience, the font on
24 his California Vehicle registration card appears larger than government-issued registration
25 cards. I subsequently contacted the California Department of Motor Vehicles, which
26 confirmed that the Vehicle's last registration expired in 201 7 after it was purchased by
27 Mexican company.
28 //

                                               7
     Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.11 Page 11 of 14



 1         23.   On January 16, 2019, a complaint was filed charging Defendant with
 2 Importation of Methamphetamine and Cocaine in violation of Title 21, United States Code,
 3 Sections 952 and 960. On February 13, 2019, Defendant was charged by Indictment with
 4 two counts of violating Title 21, United States Code, Sections 952 and 960, in the Southern
 5 District of California in case number 19-CR-0527-DMS.
 6         24.   As part of my investigation, I reviewed the Defendant's and the Vehicle's
 7 crossing histories. I compared Defendant's and the Vehicle's crossing histories and
 8 determined that Defendant first crossed the Vehicle into the United States on or about
 9 November 30, 2018.
10         25.   Based upon my experience and investigation in this case, I believe that the
11 Defendant, as well as other persons, were involved in an ongoing conspiracy to import
12 methamphetamine, cocaine, or some other federally controlled substance into the United
13 States. Based on my experience investigating narcotics smugglers, I also believe that
14 Defendant may have used the Target Device to coordinate with co-conspirators regarding the
15 importation of methamphetamine, cocaine, or some other federally controlled substance into
16 the United States.
17         26.   Accordingly, based upon my experience and training, consultation with other
18 law enforcement officers experienced in narcotics trafficking investigations, and all the
19 facts and opinions set forth in this affidavit, I believe that information relevant to the
20 narcotics trafficking activities of Defendant, such as telephone numbers, made and received
21 calls, contact names, electronic mail (e-mail) addresses, appointment dates, messages,
22 pictures, audio files, videos, and other digital information are stored in the memory of the
23 Target Device.
24         27.   Drug trafficking conspiracies require intricate planning and coordination. This
25 often occurs days, weeks, or even months prior to the actual importation of the drugs into
26 the United States. Co-conspirators communicate with one another in efforts to ensure
27 success in transporting their valuable cargo to its destination within the United States.
28 Given this, I request permission to search the Target Device for items listed in Attachment

                                               8
     Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.12 Page 12 of 14




 1 B beginning on September 1, 2018, up to and including January 15, 2019. That date range
 2 is based on: ( 1) Defendant's alleged California Vehicle registration card states it was issued
 3 on September 15, 2018, and Defendant would have been in communication with Ruiz in
 4 advance thereof; (2) Defendant first crossed the Vehicle on November 30, 2018; and (3)
 5 Defendant's statement that he met the man who gave him the Vehicle, Manuel Ruiz,
 6 approximately one month before his arrest.
 7                                      METHODOLOGY
 8         28.   It is not possible to determine, merely by knowing the cellular/mobile
 9 telephone's make, model and serial number, the nature and types of services to which the
1O device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
11 today can be simple cellular telephones and text message devices, can include cameras, can
12 serve as personal digital assistants and have functions such as calendars and full address
13 books and can be mini-computers allowing for electronic mail services, web services and
14 rudimentary word processing. An increasing number of cellular/mobile service providers
15 now allow for their subscribers to access their device over the internet and remotely destroy
16 all of the data contained on the device. For that reason, the device may only be powered in
17 a secure environment or, if possible, started in "airplane mode" which disables access to
18 the network. Unlike typical computers, many cellular/mobile telephones do not have hard
19 drives or hard drive equivalents and store information in volatile memory within the device
20 or in memory cards inserted into the device. Current technology provides some solutions
21 for acquiring some of the data stored in some cellular/mobile telephone models using
22 forensic hardware and software. Even if some of the stored information on the device may
23 be acquired forensically, not all of the data subject to seizure may be so acquired. For
24 devices that are not subject to forensic data acquisition or that have potentially relevant
25 data stored that is not subject to such acquisition, the examiner must inspect the device
26 manually and record the process and the results using digital photography. This process is
27 time and labor intensive and may take weeks or longer.
28

                                                9
        Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.13 Page 13 of 14




 1          29.   Following the issuance of this warrant, I will collect the subject
 2 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
 3 contained within the telephone and memory card will employ search protocols directed
 4 exclusively to the identification and extraction of data within the scope of this warrant.
 5          30.   Based on the foregoing, identifying and extracting data subject to seizure
 6 pursuant to this warrant may require a range of data analysis techniques, including manual
 7 review, and, consequently, may take weeks or months. The personnel conducting the
 8 identification and extraction of data will complete the analysis within ninety (90) days,
 9 absent further application to this court.
10                                        CONCLUSION
11          31.   Based on all of the facts and circumstances described above, there is probable
12 cause to conclude that Defendant used the Target Device to facilitate violations of Title
13 21, United States Code, Sections 952 and 960.
14          32.   Because the Target Device was promptly seized during the investigation of
15 Defendant trafficking activities and have been securely stored, there is probable cause to
16 believe that evidence of illegal activities committed by Defendant continues to exist on the
17 Target Device.
18 //
19 //
20 II
21 //
22 II
23 II
24 II
25 II
26 II
27 II
28 II

                                               10
     Case 3:19-mj-01242-BGS Document 1 Filed 03/26/19 PageID.14 Page 14 of 14




 1        33.    WHEREFORE, I request that the court issue a warrant authorizing law
 2 enforcement agents and/or other federal and state law enforcement officers to search the
 3 item described in Attachment A and the seizure of items listed in Attachment B, using the
 4 methodology described above.
 5
 6 I swear the foregoing is true and correct to the best of my knowledge and belief.
 7
 8
 9                                        a           psey
                                         HSI Special Agent

10 Subscribed and sworn to before me this
11
                                              "2. '          ~'"""
                                                      day ofFc1'PMary, 2019.

12
13

14~
15 HfuBe111afdG:SkO
16 United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28

                                              11
